DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 includes a duplicative recitation and should be corrected to read as follows, “the lighting system according to claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the channel axis".  There is insufficient antecedent basis for this limitation in the claim.  Additionally it is unclear as to which channel axis may be intended for reference, see Figs., 4 and 5 for instance.  As best understood, it will be read as “a channel axis”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al. (US 2011/0222284, hereinafter Kong).

In regards to claim 1, Kong discloses in Figures 1, 8, and 17, a lighting system comprising a lighting unit (100) and a monolithic support element (200 with 300) for supporting the lighting unit (100), wherein the monolithic support element (200 with 300) comprises: - a support part (230) for supporting the lighting unit (100), wherein the support part (230) has a first length (L1), wherein the support part (230) has a support part outer shape and support part outer dimensions (see Fig. 8), wherein the support part (230) optionally includes a support part channel over at least part of the first length (L1) having a first cross-sectional area (A1) (such being optional is not being considered in this rejection); a first duct (350 and 330 in combination) having second length (L2), wherein the first duct (350 and 330 in combination) has a first duct outer shape and first duct outer dimensions (at 350), wherein the first duct (350 and 330 in combination) comprises a duct channel (interior of 330, 350, 200, and 230 in combination for cable therethrough) over at least part of the second length (L2) having a second cross-sectional area (A2); a 

In regards to claim 2, Kong discloses in Figures 1, 8, and 17, when the support part comprises the support element channel, then a ratio of the first cross-sectional area (A1) to the second cross-sectional area (A2) is equal to or smaller than 0.5, and wherein the transition part defines a gradual change from the first duct outer shape to the support part outer shape (the entirety of this claim being dependent on an optional feature of Claim 1, such not being considered in this rejection, thus the entirety of this claim is also considered optional and not considered in this rejection).  

In regards to claim 3, Kong discloses in Figures 1, 8, and 17, the support part (230) comprises a pinched part of the duct (see Figs. 8 and 17, 230 being a smaller version of 200 which includes 350 all with cable running therein is thus considered a “pinched part” of said duct without any further structural details defining “pinched”).

In regards to claim 4, Kong discloses in Figures 1, 8, and 17, the duct channel (interior of 330, 350, 200, and 230 in combination for cable therethrough) has a channel axis (portion through top of 230 and 230, 

In regards to claim 5, Kong discloses in Figures 1, 8, and 17, the duct channel (interior of 330, 350, 200, and 230 in combination for cable therethrough) has a channel axis (portion through 330 and 350, see Fig. 17), wherein the support part (230) and the channel axis (through 330 and 350) are configured non-parallel (see Figs. 1, 8, and 17).  

In regards to claim 6, Kong discloses in Figures 1, 8, and 17, the support part (230) comprises a flat face (210) for supporting the lighting unit (100), and wherein the first duct outer shape is circular (having at least a circular component due to semi-cylindrical shape, see Figs 1 and 17, Par. [0104]).  

In regards to claim 7, Kong discloses in Figures 1, 8, and 17, (i) when the support part includes the support part channel over at least part of the first length (L1), then the support part channel is filled with a thermally conductive material (such again not being considered in this rejection), or (ii) the support part (230) comprises two wall parts of a wall (semi-cylindrical wall of 230 and 210), wherein the wall parts are configured parallel (see Fig. 8) and touch each other (see Fig. 8).  

In regards to claim 8, Kong discloses in Figures 1, 8, and 17, the monolithic support element (200 with 300) comprises a metal (Par. [0094], “aluminum, iron, etc”).  

In regards to claim 9, Kong discloses in Figures 1, 8, and 17, the support part (230) comprises a flat face (210) for supporting the lighting unit (100), wherein the lighting unit (100) is arranged on the outer surface of a flattened area (125-1, see Fig. 8).  

In regards to claim 10, as best understood, Kong discloses in Figures 1, 8, and 17, the lighting unit (100) is asymmetrically arranged with respect to a channel axis (offset on one side of said axis through 330 and 350 as best understood, see Fig. 8).  

In regards to claim 11, Kong discloses in Figures 1, 8, and 17, a method of making a lighting system, the method comprising: providing a monolithic starting duct (200 and 300 in combination) having a third length (L3), wherein the starting duct (200) comprises a duct channel (interior thereof) over at least part of the third length (L3) having a second cross-sectional area (A2), and deforming the starting duct (200, Par. [0056, see Fig. 8) over part of the third length (L3), thereby providing a support part (at and including 230) and a transition part (remainder of 200) bridging the support part (at 230) and the remainder of the starting duct (see Fig. 8), wherein one or more of (i) a support part outer shape and a first duct outer shape differ, and (ii) support part outer dimensions and first duct outer dimensions differ (see Fig. 8); providing a cable transit in the transition part for transit of an electrical cable for a functional coupling to a lighting unit (100, Par. [0093]); coupling the lighting unit (100) to the support part (230); and - further comprising introducing electronics (400, 500) in at least part of the remainder of the starting duct (inside 300 at 331, see Fig. 17), and functionally coupling the electronics (400, 500) with the lighting unit (100, Par. [0093, 0096]).  

In regards to claim 13, Kong discloses in Figures 1, 8, and 17, creating a cable transit in the transition part (Par. [0093]), guiding an electrical cable through the cable transit (Par. [0093]), wherein the electrical cable is functionally coupled to the lighting system (Par. [0093]).  



In regards to claim 15, Kong discloses in Figures 1, 8, and 17, a pole (see Fig. 1) comprising the lighting system according to claim 1 (see the rejection of claim 1 above) or the lighting system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Pfaff (US 2,653,782).

In regards to claim 12, Kong fails to disclose or fairly suggest deforming comprises compressing the starting duct over part of the third length (L3) together, until over part of the third length (L3) the duct channel has a cross-sectional area (A1) in compliance with a ratio of the first cross-sectional area (A1) to the second cross-sectional area (A2) of 0≤A1/A2≤0.5.  

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to compress the duct of Kong as suggested by Pfaff in order to provide “substantially more strength than arms made by conventional methods and of ordinary cross-section and outline” (Pfaff, Col. 3 lines 16-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional references teaching similar to that which is currently claimed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER K GARLEN/               Primary Examiner, Art Unit 2896